DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. The independent claims require “directing a probe laser beam and a coupling laser beam set of one or more coupling laser beams into the cloud so that they intersect at a Rydberg intersection including the first location, the probe laser beam causing particles within the Rydberg intersection to transition from a ground state to an excited state, the coupling laser beam set causing particles within the Rydberg intersection to transition from the excited state to a first Rydberg state, the microwave vector causing particles within the Rydberg intersection to be in a superposition between the first Rydberg state and a second Rydberg state; and characterizing the microwave vector based at least in part on a transmission spectrum of the probe laser beam after it has passed through the Rydberg intersection.” These highlighted limitations, along with all others, have not been found in the prior art of record. Examiner notes that few references address both the Rydberg states and the measurement of the microwaves. Those that address those limitations do not address .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents the previous state of the art. The prior art listed is the closest art found that teach elements of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858